Exhibit 10.2

 

Execution Version

 

AMENDMENT NO. 1 TO THE CO-PROMOTION AGREEMENT

 

This Amendment No. 1 (this “Amendment”) is made as of July 31, 2013 (the
“Amendment No. 1 Effective Date”) by and among GlaxoSmithKline LLC, a Delaware
limited liability company (“GSK”) and Auxilium Pharmaceuticals, Inc., a Delaware
corporation (“Auxilium”). GSK and Auxilium are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, GSK and Auxilium are parties to that certain Co-promotion Agreement,
dated as of May 18, 2012 (the “Agreement”), relating to the co-promotion of the
Product in the Territory;

 

WHEREAS, the Parties mutually desire to terminate the Agreement as of August 2,
2013 and accordingly desire to amend the Agreement in accordance with the terms
set forth in this Amendment; and

 

WHEREAS, Section 16.9 of the Agreement requires any amendment of the Agreement
to be in writing and executed by the Parties.

 

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
representations, warranties and covenants contained in this Amendment, and for
other good and valuable consideration, the Parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

All capitalized terms not otherwise defined in this Amendment have the
respective meanings given to them in the Agreement.

 

ARTICLE 2

AMENDMENTS

 

2.1          New Section 3.3.  A new Section 3.3 shall be added to the Agreement
by adding the following language immediately after Section 3.2(c)(vii):

 

“3.3        Mutual Termination Date.  Notwithstanding anything in this Agreement
to the contrary, unless terminated earlier in accordance with Section 3.2,
Auxilium and GSK each mutually agree that this Agreement shall terminate on
August 2, 2013 (the “Mutual Termination Date”).  Prior to the Mutual Termination
Date, the Parties shall continue to perform all of their respective obligations
under this Agreement, subject to the terms and conditions of this Agreement. 
For clarity, the Parties acknowledge and agree that the termination of this
Agreement under this Section 3.3 constitutes an early termination but does not
constitute expiration of this Agreement pursuant to Section 3.1 and that GSK
will not be entitled to receive any Tail Payments as a result of such
termination.”

 

--------------------------------------------------------------------------------


 

ARTICLE 3

MISCELLANEOUS

 

3.1          Survival.  Notwithstanding anything in this Amendment, the
continuing obligations of the Parties set forth in Section 12.1 of the Agreement
remain.

 

3.2          Applicability of Certain Agreement Provisions; Non-Original
Signatures.  The provisions of Sections 16.5, 16.6 and 16.10 of the Agreement,
applied as if references in such Sections to “this Agreement” instead were
references to “this Amendment,” shall apply to this Amendment as if fully set
forth herein.  This Agreement may be executed by facsimile signature or by other
electronic means, such as portable document format (.pdf) or tagged image file
format (TIFF), which shall constitute a legal, valid and binding signature for
purposes hereof as if it were an original signature.

 

3.3          Acknowledgements.  The Parties agree and acknowledge that as of the
Mutual Termination Date (i) that there are no payments due from either Party to
the other and (ii) that there are no reports due from either Party to the other.

 

3.4          Release of Claims.  In consideration of the agreements as set forth
in this Amendment, and for other good and valuable consideration, the
sufficiency of which is hereby acknowledged, each Party (and all of its
respective representatives, agents, servants, employees, officers, directors,
board members, shareholders, parent and subsidiaries, predecessors, successors,
or assigns) hereby fully releases, forever discharges, and covenants not to sue
or otherwise institute or cause to be instituted or in any way participate in
legal or administrative proceedings against the other Party (and all of its
respective representatives, agents, servants, employees, officers, directors,
board members, shareholders, parent and subsidiaries, predecessors, successors,
or assigns) of and from any debts, actions, causes of actions, suits, judgments,
claims, damages, costs, expenses, attorneys’ fees, penalties, obligations and
liabilities, or demands, of every kind, character, nature and description,
whether now known or unknown, suspected or claimed, whether vested, fixed or
contingent, whether at law or in equity, as of the Mutual Termination Date,
arising out of, in connection with or related to the Agreement, but not
including claims for indemnity under Sections 13.3, 13.4 and 13.5.

 

3.5          Cooperation.  The Parties agree to cooperate in good faith in the
wind down of the co-promotion activities as contemplated by the Agreement,
including with respect to the certification of destruction of Confidential
Information as required by Section 10.2(f) of the Agreement.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

NOW THEREFORE, each of the Parties has caused this Amendment to be executed by
their duly authorized representative as of the date first set forth above.

 

 

GLAXOSMITHKLINE LLC

 

 

 

 

 

 

By:

/s/ Deirdre P. Connelly

 

 

Name:

Deirdre P. Connelly

 

 

Title:

President N.A.

 

 

 

 

 

 

AUXILIUM PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Adrian Adams

 

 

Name:

Adrian Adams

 

 

Title:

CEO and President

 

 

--------------------------------------------------------------------------------